
	

113 HR 5193 IH: Veterans’ Credit Protection Act
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5193
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Boustany (for himself, Mr. Cassidy, Mr. McAllister, Mr. Scalise, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct outreach to veterans regarding the effect of
			 delayed payments by the Veterans Integrated Service Networks and to direct
			 the Secretary to submit to Congress an annual report regarding such
			 delayed payments.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Credit Protection Act.
		2.Outreach to veterans regarding effect of delayed payments by Veterans Integrated Service Networks
			(a)OutreachThe Secretary of Veterans Affairs shall conduct outreach, including through national and local
			 veterans service organizations, to inform veterans of how to resolve
			 credit issues caused by a delayed payment. The Secretary shall establish a
			 toll-free telephone number for veterans to report such credit issues to
			 the Veterans Integrated Service Networks.
			(b)Annual report
				(1)In generalThe Secretary of Veterans Affairs shall annually submit to Congress a report on the effectiveness
			 of each Veterans Integrated Service Network in providing timely payment of
			 a proper invoice by the required payment date during both the five-year
			 period preceding the date of the report and the one-year period preceding
			 such date.
				(2)Matters includedThe reports under paragraph (1) shall include, for each period covered by the report, the
			 following:
					(A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively
			 affected, or will potentially negatively affect, the credit of the
			 veteran.
					(B)The total amount of interest penalties paid by the Secretary of Veterans Affairs under section 3902
			 of title 31, United States Code, by reason of a delayed payment.
					(C)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of each
			 such period that includes—
						(i)the total amount owed by the Secretary under the proper invoices;
						(ii)the payment status of each proper invoice, as of the date of the report; and
						(iii)the period that elapsed until each proper invoice was paid, including an explanation of any delayed
			 payment.
						(D)Any comments regarding delayed payments made by medical providers.
					(E)An identification of the Veterans Integrated Service Network with the least number of delayed
			 payments and the Veterans Integrated Service Network with the most number
			 of delayed payments.
					(F)A description of the best practices that a Veterans Integrated Service Network can carry out to
			 provide timely payment of a proper invoice, including a plan for
			 underperforming Veterans Integrated Service Networks to improve such
			 timely payments.
					(c)Comptroller General study
				(1)In generalThe Comptroller General of the United States shall conduct a study that compares the effectiveness
			 of each Veterans Integrated Service Network in providing timely payment of
			 a proper invoice by the required payment date.
				(2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph
			 (1), including the total amount of interest penalties paid by the
			 Secretary of Veterans Affairs under section 3902 of title 31, United
			 States Code, by reason of a delayed payment.
				(d)DefinitionsIn this section:
				(1)The term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the
			 required payment date.
				(2)The term proper invoice has the meaning given that term in section 3901(a) of title 31.
				(3)The term required payment date means the date that payment is due for a contract pursuant to section 3903(a) of title 31.
				
